1
2
3
4
5
6
7
8
9
10
11
12
13
14                       UNITED STATES DISTRICT COURT
15                  CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
18 A PARENT MEDIA CO. INC.,             CASE NO. 2:21-CV-04897 SVW (KSX)
19          Plaintiff,                      STIPULATED
                                            PRELIMINARY INJUNCTION
20 v.                                       ORDER
21 GENIUS BRANDS INTERNATIONAL,
   INC.,
22
            Defendant.
23
24
25
26
27
28

                                   [PROPOSED] STIPULATED PRELIMINARY INJUNCTION ORDER
 1         BEFORE THE COURT is Plaintiff A Parent Media Co. Inc. (“A Parent Media
 2 Co.” or “Plaintiff”) and Defendant Genius Brands International, Inc.’s (“GBI” or
 3 “Defendant”) Stipulated Preliminary Injunction. Having considered the parties’
 4 submission, including the Verified Complaint, and being fully advised on this matter,
 5 the Court now enters this Stipulated Preliminary Injunction Order based on the
 6 following facts set forth below, which are agreed to by the parties.
 7         Each signatory to this Stipulated Preliminary Injunction certifies that he or she
 8 is fully authorized, either individually or by the party or parties he or she represents,
 9 to stipulate to this Stipulated Preliminary Injunction on behalf of the party or parties
10 represented and legally bind that party or parties.
11                                    I.    JURISDICTION
12         The Court has jurisdiction under 28 U.S.C. § 1331 and § 1338 because this
13 dispute concerns the rights of the parties under the Lanham Act, 15 U.S.C. § 1051 et
14 seq. Supplemental jurisdiction over the state law claims is vested in this Court under
15 28 U.S.C. § 1367. The parties agree that they are subject to the Court’s jurisdiction
16 and that venue in this District is proper.
17                              II.        FINDINGS OF FACT
18         1.    A Parent Media Co. owns and operates Kidoodle.TV®, a safe streaming
19 platform with appropriate content for children up to 12 years old. (Verified Compl.,
20 ¶ 9.)
21         2.    Kidoodle.TV® is accessible by consumers in the United States over the
22 internet through entering the following Uniform Resource Locator (“URL”) into any
23 internet browser: https://www.kidoodle.tv. (Id., ¶ 10.)
24         3.    A Parent Media Co. has received widespread acclaim and industry
25 recognition for Kidoodle.TV. For example, A Parent Media Co. has won prestigious
26 awards such as the “Gold Stevie Award” for the Best Family & Kids App in the
27 Family & Kids Category of the 2020 International Business Awards, “Mom’s Choice
28 Award” in 2020 as well as the “Parent Tested, Parent Approved Award.” In March
                                             [PROPOSED] STIPULATED PRELIMINARY INJUNCTION ORDER
                                                -1-
 1 2021, Plaintiff won a “Parents’ Picks Award” for the Best Products for Elementary
 2 Kids. (Id., ¶ 12.)
 3         4.    Kidoodle.TV is available in 160 countries and territories with a heavy
 4 presence in the U.S., Europe, and the U.K. with over 50 million App installs globally
 5 across devices such as Android, iOS, ROKU, Fire TV, Samsung, LG, Vizio, HiSense,
 6 and other connected TV products. (Id., ¶ 17.)
 7         5.    A Parent Media Co. has legally protected intellectual property rights.
 8         6.    A Parent Media Co. has registered the KIDOODLE.TV® mark in
 9 association with educational and entertainment digital media for children, namely
10 streaming of video via internet featuring music, movies, and television programs for
11 children for educational and entertainment purposes on the U.S. Patent and
12 Trademark Office’s Principal Register, under Registration No. 6,210,025. A Parent
13 Media Co.’s date of first use of this mark goes back to at least 2012. (Id., ¶ 18 and
14 Ex. F thereto).
15         7.    A Parent Media Co. has also registered the KIDOODLETV® mark
16 (Registration No. 4,810,779) and KIDOODLE® (Registration No. 4,810,778) in
17 association with, among other things, the same fields. A Parent Media Co.’s date of
18 first use of these marks goes back to at least 2012. (Id., ¶¶ 19-20 and Exs. G and H
19 thereto.)
20         8.    Defendant is a Beverly Hills-based entertainment company founded in
21 2013. Defendant operates Kartoon Channel! (“Kartoon Channel”), a video on
22 demand platform it created to deliver entertainment content designed for children.
23         9.    Beginning at least as early as May 2021, Defendant authorized a Google
24 AdWords sponsored search result and advertisement, which resulted in “Kidoodle
25 TV” appearing in the headline of an online advertisement linked to GBI’s website.
26 (Id., ¶¶ 33-45.) GBI alleges that it did so without intent to cause confusion or violate
27 any rights of A Parent Media Co.
28         10.   Once consumers click on Defendant’s advertisement, consumers are led

                                           [PROPOSED] STIPULATED PRELIMINARY INJUNCTION ORDER
                                              -2-
 1 to Defendant’s Kartoon Channel website, thus giving the consuming public the false
 2 impression that clicking on the advertisement would take them to A Parent Media
 3 Co.’s Kidoodle.TV website, when in reality, consumers are taken to GBI’s Kartoon
 4 Channel website. (Verified Compl., ¶¶ 33-45.)
 5        11.       A Parent Media Co. has not authorized or given permission for
 6 Defendant to use the KIDOODLE®, KIDOODLETV®, and the KIDOODLE.TV®
 7 marks in commerce.
 8        12.       GBI represents that immediately upon learning that A Parent Media
 9 Co.’s trademarks were being used in the headline of GBI’s advertisements for its
10 Kartoon Channel website through the filing of the Verified Complaint in the above-
11 captioned lawsuit, GBI took prompt action to prevent the further display of A Parent
12 Media Co.’s trademarks in its advertisements. GBI further represents that
13 KIDOODLE®, KIDOODLETV®, and the KIDOODLE.TV® marks no longer appear
14 in the headline or anywhere else in the Kartoon Channel advertisements displayed on
15 Google.
16           III.    CONCLUSIONS SUPPORTING THE ISSUANCE OF A
17                                PRELIMINARY INJUNCTION
18        13.       A Parent Media Co.’s KIDOODLE®, KIDOODLETV®, and
19   KIDOODLE.TV® marks are valid and protectable.
20        14.       GBI’s unauthorized use of A Parent Media Co.’s KIDOODLE®,
21   KIDOODLETV®, and KIDOODLE.TV® marks constituted a “use in commerce”
22   under the Lanham Act.
23        15.       Consumers are likely to be confused by GBI’s uses of A Parent Media
24   Co.’s marks in the headline of Google advertisements.
25        16.       Without entry of a preliminary injunction maintaining GBI’s voluntary
26   cessation of the use of KIDOODLE in the headline of its Google advertisements, A
27   Parent Media Co. is likely to suffer immediate and irreparable harm, loss, damage,
28
                                           [PROPOSED] STIPULATED PRELIMINARY INJUNCTION ORDER
                                               -3-
1    and injury. Further, the public interest is served by a preliminary injunction because
2    it will help protect against future consumer confusion and deception.
3          17.    There are no just reasons to delay entry of this preliminary injunction.
4    A Parent Media Co. has met the factors for determining whether to issue a
5    preliminary injunction and the terms of the injunction set forth below are reasonable
6    under these facts and circumstances.
7          18.    The parties further stipulate that no bond is required.
8
                                           IV.   ORDER
9
           IT IS HEREBY ORDERED as follows:
10
           A. Pursuant to Fed. R. Civ. P. 65, Defendant, its respective officers,
11
     employees, agents (including, without limitation, any third-party marketing
12
     companies), servants, affiliates (including, without limitation, ChizComm Ltd. and
13
     ChizComm Beacon Media), successors in interest, attorneys, and all persons in active
14
     concert are hereby restrained and enjoined from using the KIDOODLE®,
15
     KIDOODLETV® and KIDOODLE.TV® marks, or any mark confusingly similar to
16
     the KIDOODLE®, KIDOODLETV®, and KIDOODLE TV® marks in commerce,
17
     including but not limited to, in its advertisement, marketing, promotion, offer for sale
18
     of services and/or sale of services, in a manner which is likely to cause confusion
19
     among the consuming public as to whether Defendant and/or its services are affiliated
20
     with Plaintiff and/or its services.
21
           B. Within ten (10) days after entry of this Order, Defendant shall report to the
22
     Court regarding its progress in fully complying with the Order.
23
24
     DATED June 30, 2021
25
26
                                                   _________________________________
27
                                                   STEPHEN V. WILSON,
28                                                 UNITED STATES DISTRICT JUDGE
                                             [PROPOSED] STIPULATED PRELIMINARY INJUNCTION ORDER
                                                 -4-
